



EXHIBIT 10.18
DUCOMMUN INCORPORATED


PERFORMANCE STOCK UNIT AGREEMENT




This performance stock unit agreement is made as of January 1, 2020 (the
“Effective Date”), between Ducommun Incorporated, a Delaware corporation (the
“Corporation”), and ________ (“Award Holder”).
R E C I T A L S
This performance stock unit agreement is pursuant to the 2020 Stock Incentive
Plan (the “Plan”).
A G R E E M E N T S
1.Grant. The Corporation hereby grants to the Award Holder an award (the
“Award”) with a target (if the Corporation achieves the target level performance
goals described in Exhibit A) of __________ performance stock units (the “Target
Units”), and a maximum of up to two hundred fifty percent (250%) of the Target
Units (if Corporation achieves the maximum level performance goals described in
Exhibit A), in each case subject to certain adjustments as described herein.
Each performance stock unit represents the right to receive one share of Common
Stock, subject to the conditions set forth in this performance stock unit
agreement and the Plan.
2.Definitions. Unless the context clearly indicates otherwise, and subject to
the terms and conditions of the Plan as the same may be amended from time to
time, the following terms, when used in this performance stock unit agreement,
shall have the meanings set forth in this Section 2.
         “Common Stock” shall mean the Common Stock, $.01 par value, of the
Corporation or such other class of shares or other securities as may be
applicable pursuant to the provisions of Section 6 of this performance stock
unit agreement.
         “Subsidiary” shall mean a corporation or other form of business entity
more than 50% of the voting shares of which is owned or controlled, directly or
indirectly, by the Corporation and which is designated by the Committee for
participation in the Plan by the key employees thereof.
         “Committee” shall mean the Compensation Committee of the Board of
Directors of the Corporation, or if there is no such committee acting, the Board
of Directors of the Corporation.


1



--------------------------------------------------------------------------------



        3. Vesting. The Award shall vest at the end of the 3-year performance
period, beginning as of January 1, 2020 and ending on December 31, 2022 (the
“Performance Period”). The vesting of the Award shall be subject to the
Corporation achieving during the Performance Period the Diluted Earnings Per
Share and Relative Total Shareholder Return, as provided in Exhibit A attached
hereto. Following the end of each fiscal year of the Performance Period and the
collection of relevant data necessary to determine the extent to which the
performance goals set forth in Exhibit A have been satisfied, the Committee will
determine: (a) the amount of Diluted Earnings Per Share that was achieved by the
Corporation for each fiscal year of the Performance Period, and (b) the
percentage and number of the Target Units for each fiscal year (for each such
fiscal year, the “Earned Units”) that will become Vested Units (as defined in
Exhibit A) as of the last day of the Performance Period or earlier as provided
in Section 5(b). Following the end of the Performance Period and collection of
relevant data necessary to determine the extent to which the performance goals
set forth in Exhibit A have been satisfied, the Committee will determine: (a)
the Relative Total Shareholder Return that was achieved by the Corporation over
the Performance Period, and (b) the multiplier that will be applied to the
Earned Units to calculate the total number of Vested Units as of the last day of
the Performance Period, as provided in Exhibit A attached hereto. The Committee
shall make these determinations in its sole discretion. The level of achievement
of Diluted Earnings Per Share and Relative Total Shareholder Return shall be
evidenced by the Committee’s written certification. For the avoidance of doubt,
any performance stock units subject to this Award that do not vest in accordance
with the forgoing shall expire without consideration at the end of the
Performance Period.
4. Settlement of Vested Units. Upon the vesting of all or a portion of the
Award, one share of Common Stock shall be issuable for each Vested Unit (as
defined in Exhibit A) (the “PSU Shares”). Thereafter, the Corporation will
transfer such PSU Shares to the Award Holder upon the Committee’s written
certification as set forth in Section 3 and the satisfaction of any required tax
withholding obligations, securities law registration or other requirements, and
applicable stock exchange listing. No fractional shares shall be issued with
respect to the Award. The Award Holder shall not acquire or have any rights as a
shareholder of the Corporation by virtue of this performance stock unit
agreement (or the Award evidenced hereby) until the certificates representing
shares of Common Stock issuable pursuant to this Award are actually issued and
delivered to the Award Holder in accordance with the terms of the Plan and this
performance stock unit agreement. Notwithstanding the foregoing, the Award
Holder may elect, on a form and in a manner prescribed by the Corporation, to
defer any payment of Vested Units, provided that any such deferral of payment
must comply with any applicable requirements of Section 409A of the Code.
5. Termination.
        (a) If the Award Holder’s employment with the Corporation or a
Subsidiary terminates before the end of the Performance Period for any reason,
except as provided in this Section 5, then the Award will be forfeited and
cancelled and surrendered to the Corporation without payment of any
consideration, effective on the date of the Award Holder’s termination of
employment. Upon the termination of the Award Holder’s employment with the
Corporation or a Subsidiary as a result of (i) death or “permanent disability”
(as defined herein) or (ii) “retirement” (as defined herein), the number of
Vested Units and the vesting of
2



--------------------------------------------------------------------------------



such Vested Units shall be determined in accordance with Section 5(b) below. As
used herein, the term “retirement” shall mean that, on the date on which the
Award Holder terminates employment with the Corporation or a Subsidiary, either
(x) the Award Holder is sixty-five (65) or more years of age, or (y) the
combination of the Award Holder’s age plus years of service equals not less than
seventy (70). As used herein, the term “permanent disability” shall mean the
date on which the Award Holder has not worked or been able to work due to
physical or mental incapacity for a period of one hundred eighty (180)
consecutive days.
        (b) Upon the termination of the Award Holder’s employment with the
Corporation or a Subsidiary as a result of death, permanent disability or
retirement as provided in Section 5(a), (i) for each full fiscal year that the
Award Holder was employed by the Corporation or a Subsidiary, the Earned Units
(as defined in Section 3) shall vest immediately, and (ii) for the last fiscal
year (if less than a full fiscal year) that the Award Holder was employed by the
Corporation or a Subsidiary, the Target Units covered by the Award shall be
reduced to a number of performance stock units equal to the Target Units set
forth in Section 1 multiplied by a fraction, (x) the numerator of which equals
the number of full calendar quarters that have elapsed between January 1 of such
fiscal year and the date of termination of employment, and (y) the denominator
of which equals four (4), and such performance stock units (as reduced) shall
then vest at such time as they become Earned Units (as defined in Section 3)
provided that the Award Holder has not rendered services, directly or
indirectly, to any third party engaged in competition with the Corporation or
its Subsidiaries. For the avoidance of doubt, the Total Vested Units Modifier
(as defined in Exhibit A) shall not be applied in determining the Vested Units
for any Award covered by this Section 5(b).
6.  Adjustments
          (a) If the outstanding shares of Common Stock of the Corporation are
increased, decreased, changed into or exchanged for a different number or kind
of shares or securities of the Corporation through recapitalization (other than
the conversion of convertible securities according to their terms),
reclassification, stock dividend, stock split or reverse stock split, an
appropriate and proportionate adjustment shall be made, or if the Corporation
shall spin-off, spin-out or otherwise distribute assets with respect to the
outstanding shares of Common Stock of the Corporation, an appropriate and
proportionate adjustment shall be made, in the number of performance stock units
subject to this Award.
          (b)  In the event of the dissolution or liquidation of the
Corporation, or upon any merger, consolidation or reorganization of the
Corporation with any other corporations or entities as a result of which the
Corporation is not the surviving corporation, or upon the sale of all or
substantially all of the assets of the Corporation or the acquisition of more
than 80% of the stock of the Corporation by another corporation or entity, there
shall be substituted for each of the shares of Common Stock then subject to this
Award the number and kind of shares of stock, securities or other assets which
would have been issuable or payable in respect of or in exchange for such Common
Stock then subject to the Award, as if the Award Holder had been the owner of
such shares as of the transaction date. Any securities so substituted shall be
subject to similar successive adjustments.
3



--------------------------------------------------------------------------------



        7. No Right to Continued Employment. Nothing in the Plan, in this
performance stock unit agreement or in any other instrument executed pursuant
thereto shall confer upon the Award Holder any right to continue in the employ
of the Corporation or any Subsidiary of the Corporation or shall interfere in
any way with the right of the Corporation or any such Subsidiary to at any time
terminate the employment of the Award Holder with or without cause.
        8. Legal Requirements. No shares issuable under this Award shall be
issued or delivered unless and until, in the opinion of counsel for the
Corporation, all applicable requirements of federal and state law and of the
Securities and Exchange Commission pertaining to the issuance and sale of such
shares and any applicable listing requirements of any national securities
exchange on which shares of the same class are then listed, shall have been
fully complied with. In connection with any such issuance or transfer, the
person acquiring the shares shall, if requested by the Corporation, give
assurances satisfactory to counsel to the Corporation in respect of such matters
as the Corporation or any Subsidiary of the Corporation may deem desirable to
assure compliance with all applicable legal requirements.
        9. No Rights as a Shareholder. Neither the Award Holder nor any
beneficiary or other person claiming under or through the Award Holder shall
have any right, title or interest in or to any shares of Common Stock allocated
or reserved for the purpose of the Plan or subject to this Agreement except as
to such shares of Common Stock, if any, as shall have been issued or transferred
to such person.
        10. Withholding. The Corporation or any Subsidiary of the Corporation
may make such provisions as it may deem appropriate for the withholding of any
taxes which the Corporation or such Subsidiary determines it is required to
withhold in connection with this performance stock unit agreement and the
transactions contemplated hereby, and the Corporation or any such Subsidiary may
require the Award Holder to pay to the Corporation or such Subsidiary in cash
any amount or amounts which may be required to be paid as withheld taxes in
connection with any issuance of Common Stock pursuant to this Award or any other
transaction contemplated hereby as a condition to the issuance of shares of the
Common Stock, provided, however, that any amount withheld for taxes in
connection with this Award may, at the election of the Award Holder, be paid
with previously issued shares of Common Stock or the deduction of shares of
Common Stock to be issued in connection with this Award.
        11. No Assignments. Neither this performance stock unit agreement, nor
this Award nor any other rights and privileges granted hereby shall be
transferred, assigned, pledged or hypothecated in any way, whether by operation
of law of descent and distribution. Upon any attempt to so transfer, assign,
pledge, hypothecate or otherwise dispose of this performance stock unit
agreement, this Award or any other right or privilege granted hereby contrary to
the provisions hereof, this performance stock unit agreement, this Award and all
of such rights and privileges shall immediately become null and void, provided
however, that the Award Holder may transfer an Award to any “family member” (as
such term is defined in Section A.1(a)(5) of the General Instructions to Form
S-8 under the Securities Act of 1933, as amended (“Form S-8”)), to trusts solely
for the benefit of such family members and to
4



--------------------------------------------------------------------------------



partnerships in which such family members and/or trusts are the only partners;
provided that the transfer is pursuant to a gift or a domestic relations order
to the extent permitted under the General Instructions to Form S-8 and provided
further, that such transferee acknowledges and agrees that the Award remains
subject to all of the terms and conditions of this Agreement and the Plan.
        12. Other Programs. Nothing contained in this performance stock unit
agreement shall affect the right of the Award Holder to participate in and
receive benefits under and in accordance with the then current provisions of any
pension, insurance, profit-sharing or other employee benefit plan or program of
the Corporation or of any Subsidiary of the Corporation.
        13. The Plan. The Award hereby granted is subject to, and the
Corporation and Award Holder agree to be bound by all of the terms and
conditions of the Plan as the same may be amended from time to time in
accordance with the terms thereof, but no such amendment may adversely affect
the Award Holder’s rights under this performance stock unit agreement. Award
Holder acknowledges receipt of a complete copy of the Plan.
        14. Committee Authority. All questions arising under the Plan or under
this performance stock unit agreement shall be decided by the Committee in its
total and absolute discretion. It is expressly understood that the Committee is
authorized to administer, construe and make all determinations necessary or
appropriate to the administration of the Plan and this performance stock unit
agreement, all of which shall be binding upon the Award Holder to the maximum
extent permitted by the Plan.
        15. Consideration. The consideration for the rights and benefits
conferred on Award Holder by this Award are the services rendered by the Award
Holder after and not before the grant of this Award.
        16. Applicable Law. This Award has been granted as of the effective date
set forth above at Los Angeles, California, and the interpretation, performance
and enforcement of this Agreement shall be governed by the laws of the State of
California.
DUCOMMUN INCORPORATED






By: ____________________________________
          Chief Executive Officer






By: ____________________________________
            Secretary  






              __________________________________
                  Award Holder 
5




--------------------------------------------------------------------------------


PERFORMANCE STOCK UNIT AGREEMENT


Exhibit A


For purposes of this performance stock unit agreement, the “Diluted Earnings Per
Share” means the diluted earnings per share of the Corporation for each of the
Corporation’s fiscal years ending December 31, 2020, December 31, 2021 and
December 31, 2022 as included in the Corporation’s audited financial statements,
subject to adjustment as provided herein. The Diluted Earnings Per Share shall
be adjusted (as determined by the Committee) (i) for changes in accounting, (ii)
for discontinued operations (including businesses and product lines that are
sold), (iii) to exclude gain or loss on the sale of any business or product
line, including but not limited to post-closing adjustments to the purchase
price, any indemnity or similar payments, and any costs or expenses in
connection therewith, (iv) to exclude any asset impairment write-offs or charges
(whether of goodwill, intangible or tangible assets), (v) to exclude any
transaction-related costs or expenses arising in connection with the purchase or
sale of any business or product line, including but not limited to the effects
of Financial Accounting Standards Board Accounting Standards Codification Topic
805, (vi) to exclude any costs or expenses arising in connection with the
refinancing, restructuring or prepayment of any Debt, including but not limited
to the unamortized portion of any original issue discount, the unamortized
portion of any original issue costs and expenses, and any prepayment or
make-whole payments, costs or expenses and (vii) any restructuring,
reorganization or other costs, expenses or charges that the Compensation
Committee determines should be adjusted to fairly reflect the operating
performance of the Company. An appropriate adjustment in the Diluted Earnings
Per Share amounts in the table below also shall be made for any of the events
described in Section 6(a) above.
For purposes of this performance stock unit agreement, the “Relative Total
Shareholder Return” means the percentile ranking over the Performance Period of
the Corporation’s total shareholder return as compared to the total shareholder
return of the companies in the Russell 2000 Index at the beginning of the
Performance Period. The determination of the total shareholder return for the
Corporation and the companies in the Russell 2000 Index shall include the
appreciation or depreciation of stock prices plus dividends paid as if
reinvested, and shall be determined based on the average closing price of the
Corporation’s common stock and the average closing price of the companies in the
Russell 2000 Index over the thirty (30) trading days immediately preceding the
Performance Period compared to the last thirty (30) trading days of the
Performance Period. If the Russell 2000 Index ceases to be published, the
Committee shall, in its discretion, substitute another broad-based stock index
that it determines is appropriate.
After the end of the Corporation’s fiscal year ending December 31, 2020, the
Committee shall determine the Corporation’s Diluted Earnings Per Share for such
fiscal year and the applicable percentage of Target Units earned with respect to
such performance measure for such fiscal year. After the end of the
Corporation’s fiscal year ending December 31, 2021, the Committee shall
determine the Corporation’s Diluted Earnings Per Share for such fiscal year and
the applicable percentage of Target Units earned with respect to such
performance measure for such fiscal year. After the end of the Corporation’s
fiscal year ending December 31, 2022, the
A-1






--------------------------------------------------------------------------------


Committee shall determine the Corporation’s Diluted Earnings Per Share for such
fiscal year and the applicable percentage of Target Units earned with respect to
such performance measure for such fiscal year. If the Diluted Earnings Per Share
does not equal or exceed the thresholds in the table below, the Award shall
expire without consideration.

Diluted Earnings Per Share20__20__20__
Total @ Target
Threshold
     Vesting % of Target Units
















Target
     Vesting % of Target Units
















Maximum
     Vesting % of Target Units

















In the event that the Corporation’s Diluted Earnings Per Share for any fiscal
year of the Performance Period falls between two of the percentages listed in
the table above, the applicable percentage of Target Units earned based on such
achievement shall be determined by linear interpolation. The total number of
performance stock units subject to the Award that are earned based upon the
Corporation’s achievement over the Performance Period (as determined by the
Committee) will be equal to the sum of (i) the percentage determined by
reference to the table above with respect to the Corporation’s Diluted Earnings
Per Share for the fiscal year ending December 31, 2020 multiplied by the number
of Target Units set forth in Section 1 above, plus (ii)  the percentage
determined by reference to the table above with respect to the Corporation’s
Diluted Earnings Per Share for the fiscal year ending December 31, 2021
multiplied by the number of Target Units set forth in Section 1 above, plus
(iii) the percentage determined by reference to the table above with respect to
the Corporation’s Diluted Earnings Per Share for the fiscal year ending December
31, 2022 multiplied by the number of Target Units set forth in Section 1 above
(such units collectively, the “Earned Units”).
After the end of the Performance Period, the Committee shall determine the
Corporation’s Relative Total Shareholder Return (compared to the companies in
the Russell 2000 Index at the beginning of the Performance Period) over the
Performance Period. The Committee, in its discretion, shall establish such
procedures as it deems appropriate to determine the Corporation’s percentile
rank in Relative Total Shareholder Return. The total Vesting Units will then be
determined by multiplying the Earned Units by the Total Vested Units Modifier in
the table below. Notwithstanding the foregoing, the Total Vested Units Modifier
shall not be greater than 1.0 unless the Corporation’s Total Shareholder Return
over the Performance Period is greater than zero.
A-2






--------------------------------------------------------------------------------



Relative Total Shareholder Return v. Russell 2000 IndexTotal Shareholder Return
Percentile RankTotal Vested Units Modifier81% - 100%1.2571% - 80%1.1561% -
70%1.1041% - 60%1.0031% - 40%.9021% - 30%.850% - 20%.75

Notwithstanding anything herein to the contrary, in no event will more than two
hundred fifty percent (250%) of the number of Target Units become vested
hereunder. Performance stock units granted under this Award that are not vested
and remain subject to forfeiture are referred to herein as “Unvested Units.”


A-3




